Citation Nr: 0028306	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased evaluation for right ear 
infection, right cholesteatoma, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran retired from active service in May 1983 with more 
than 22 years of active service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1994 and later RO rating decisions that granted 
service connection for tinnitus and assigned a 10 percent 
evaluation for this condition, increased the evaluation for 
bilateral hearing loss from 0 to 10 percent, and denied an 
increased evaluation for right ear infection, right 
cholesteatoma (rated 10 percent).  In August 1997, the Board 
remanded the case to the RO for additional action.  In May 
1999, the Board denied increased evaluations for tinnitus and 
bilateral hearing loss, and remanded the issue of entitlement 
to an increased evaluation for right ear infection, right 
cholesteatoma, to the RO for additional development.  Hence, 
the only remaining issue for appellate consideration is 
listed on the first page of this decision.


FINDING OF FACT

The veteran's right ear condition with history of 
cholesteatoma and infections is manifested primarily by 
diagnostic imaging most compatible with significant scarring 
and soft tissue accumulation from prior surgeries, and otitis 
media; separate compensable evaluations are in effect for 
tinnitus and bilateral hearing loss, and there are no other 
significant right ear impairments or complications associated 
with the right ear condition.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for history 
of right ear infection and cholesteatoma by the assignment of 
additional separate compensable evaluations for residuals of 
this condition are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.87, Code 6200, effective prior to or as 
of June 10, 1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran retired from active service in May 1983 with more 
than 22 years of active service.

Service medical records show that the veteran was treated for 
right ear problems.  A summary of hospitalization from March 
to April 1982 shows that he underwent right canaloplasty, 
right atticotomy from within (first stage), and direct 
laryngoscopy.  The diagnosis was right chronic otitis media, 
quiescent stage.

A December 1983 RO rating decision granted service connection 
for hearing loss due to residuals of mastoid disease and 
retraction of tympanic membrane.  A zero percent evaluation 
was assigned for this condition, effective from June 1993.

A summary of VA hospitalization in May 1984 shows that the 
veteran underwent exploration of the right middle ear and 
ossicular reconstruction.  The diagnosis was recurrent right 
ear infection, right cholesteatoma.

An October 1984 RO rating decision assigned a separate 
zero percent evaluation for right ear infection, right 
cholesteatoma, effective from June 1983; increased the 
evaluation for this condition to 100 percent under the 
provisions of 38 C.F.R. § 4.30, effective from May 21, 1984; 
and then reduced the 100 percent rating to 10 percent, 
effective from July 1, 1984.

A report of private hospitalization reveals that the veteran 
underwent a right mastoidectomy and tympanoplasty for 
treatment of right tympanomastoiditis in February 1986.  In 
July 1986, the RO assigned a temporary total post-surgical 
convalescent rating from February 12, 1986 through March 31, 
1986.  The 10 percent rating was reinstated effective April 
1, 1986.  

In February 1994, the veteran underwent a right revision, 
modified radical mastoidectomy at a VA hospital.  In May 
1984, he underwent further VA surgery consisting of a right 
middle ear exploration, excision of canal cholesteatoma and 
ossiculoplasty.  In August 1984, there was further VA surgery 
consisting of excision of a right temporal subcutaneous 
lesion.  

The RO assigned temporary total post-surgical convalescent 
ratings from February 1, 1994 through March 31, 1994 and from 
August 30, 1994 through September 30, 1994 followed, in each 
case, by reinstatement of the previously assigned 10 percent 
rating.  

A VA medical report shows that the veteran underwent CT 
(computed tomography) of the temporal bones in January 1995.  
The diagnoses were status post surgical changes and widening 
of the right external and middle ear, soft tissue debris 
noted along the medial aspect of the right middle ear 
adjacent to the bones, right mastoid air cells that are 
obliterated and sclerosed, and uncertain soft tissue debris 
representing possible recurrent cholesteatoma or fibrotic 
changes.  

A VA medical report shows that the veteran underwent CT of 
the ears and temporal bones in October 1995.  The right 
temporal bone showed the petrous pyramid to be poorly aerated 
and some sclerosis, the scutum and ossicles appeared to be 
destroyed by a soft tissue mass density, and the soft tissue 
mass did not erode into the cochlea through the roof of the 
mastoid.  It was opined that the veteran had a chronic 
inflammatory infectious process in the right ear.  

The veteran underwent a VA examination of his right ear in 
January 1996.  There was a well-healed and well-
epithelialized mastoid bulge.  There was a small cyst in the 
superior portion of the canal, not felt to be consistent with 
a cholesteatoma.  There was no tenderness reproducible over 
the mastoid. On pneumatic otoscopy, the tympanic membranes 
were found to move sluggishly primarily to negative pressure, 
suggesting a middle ear effusion.  The assessment was 
evidence of otitis media.  It was noted that the veteran also 
complained of headaches and dizziness accompanied by the 
prodrome with right ear drooping and swelling of the temple 
that were felt to be consistent with migraines.  

In February 1996, the veteran underwent a VA neurological 
examination to determine the nature and extent of his 
headaches.  It was noted that he had a history of 4 surgeries 
for cholesteatoma, right ear, with normal neurological 
examination.  

A private medical report shows that the veteran underwent MRI 
(magnetic resonance imaging) of the brain with attention to 
the internal auditory canal with gadolinium in July 1996.  
The conclusion was status post surgery, right-sided 
mastoidectomy, with inflammatory enhancement of the 
epitympanic space lateral to the facial canal, with 
enhancement of the right -sided cochlea and vestibule.  The 
examiner could not rule out recurrent cholesteatoma and 
suggested a high resolution CT of the right temporal bones.  

A private medical report shows that the veteran underwent a 
CT of the posterior fossa in September 1996.  The impression 
was right middle ear cholesteatoma with sclerotic and post 
surgical changes.  

In August 1999, the veteran underwent a VA medical 
examination of his right ear to determine the severity of the 
right ear infection, right cholesteatoma.  The examiner 
reviewed medical evidence in the veteran's case.  The veteran 
complained of bloody purulent drainage several times per 
month from his right ear, that he experienced pain lasting 
hours at a time deep within the right ear, and that he had 
episodes of loss of balance that caused him to fall.  He also 
reported swelling of the right temporal area and drooping of 
his right eyelid with radiation of pain from his ear to the 
entire right side of his head and face.  Review of the 
reports of diagnostic imaging revealed some soft tissue in 
the area of the oval window niche and around the staples, but 
there was no suggestion of bone erosion from cholesteatoma.  
Multiple postoperative changes were noted, and were 
consistent with the medical evidence of record.  

At the August 1999 VA medical examination, there was no 
evidence of fistula on the radiographic studies provided.  
There was a well-healed modified radical mastoid cavity with 
the canal wall having been taken down, but the tympanic 
membrane and malleus appeared present and intact.  The 
tympanic membrane was significantly scarred, compatible with 
history of multiple prior surgical procedures.  There was no 
clinical evidence of cholesteatoma.  There was no evidence of 
nystagmus and no evidence of active infection.  The veteran 
demonstrated the area of discomfort by placing his index 
finger through he right external auditory meatus and deep 
into the mastoid cavity, telling the examiner that he had 
severe pain if he did this.  The significant widening of the 
external auditory meatus and canal attendant on multiple 
prior surgeries enabled the veteran to reach the tympanic 
membrane and the medial wall of the mastoid cavity with his 
fingertip, so the pain that he was eliciting was actually 
from touching the tympanic membrane and the malleus.  Further 
he was able to place pressure on these structures with his 
finger, transmitting that pressure to the foot plate of the 
stapes an oval window and causing dizziness.  This was a 
normal consequence of creation of so large an external 
auditory meatus and canal/mastoid cavity, and would occur in 
any patient with the same architectural findings.  There was 
no disease found to cause pain, dizziness or bleeding of the 
right ear.  There was no evidence of swelling of the right 
temple, and the veteran did not demonstrate ptosis of either 
eye.  The examiner concluded that the veteran had chronic 
otitis media of the right ear with documented prior 
cholesteatoma.  There was no evidence of activity of the 
cholesteatoma at the examination and diagnostic imaging was 
compatible with significant scarring and soft tissue 
accumulation as a result of prior infections and surgeries.  
There was no evidence of destruction of the function of the 
right ear and/or related facial nerves and/or labyrinthine 
dysfunction from any surgical intervention on the right ear.  

B.  Legal Analysis

The veteran's claim for an increased evaluation for right ear 
infection, right cholesteatoma, is well grounded, meaning it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Chronic, suppurative otitis media warrants a 10 percent 
evaluation during the continuance of the suppurative process.  
This evaluation is combined with the evaluation for any 
associated loss of hearing, effective prior to June 10, 1999.  
38 C.F.R. § 4.87a, Code 6200.  

The regulatory provisions for the evaluation of otitis media 
were revised, effective June 10, 1999.  64 Fed. Reg. 25202-
25210 (May 11, 1999).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).  

Chronic suppurative otitis media, mastoiditis or 
cholesteatoma (or any combination) will be evaluated 
10 percent disabling during suppuration or with aural polyps.  
Hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of skull are 
rated separately.  These provisions are effective as of June 
10, 1999.  38 C.F.R. § 4.87, Code 6200.  

The changes in the above regulatory criteria show that 
cholesteatoma has been specifically added to Diagnostic Code 
6200.  Previously, this condition was evaluated analogous to 
otitis media.  The revised criteria also provide for separate 
evaluations for hearing impairment and/or complications due 
to cholesteatoma, otitis media or mastoiditis that are 
specifically noted in the regulation.  In this case, the 
record shows that separate 10 percent evaluations have been 
assigned for tinnitus and bilateral hearing loss as the 
result of the veteran's right ear pathology, and that the 
maximum 10 percent evaluation for the right ear infection, 
right cholesteatoma, has been assigned for this condition 
under Diagnostic Code 6200.  The question now for the Board 
to decide is whether separate compensable evaluations may be 
assigned for other residuals of this condition.

The reports of CT and MRI conducted in conjunction with 
evaluation of the veteran's right ear infection, right ear 
cholesteatoma, were reviewed by the physician who conducted 
the August 1999 VA examination of the veteran's right ear.  
It was determined that the diagnostic imaging was compatible 
with significant scarring and soft tissue accumulation as the 
result of the prior right ear surgeries.  There was no 
evidence of right ear infection or cholesteatoma found at the 
time of this examination.  At the January 1996 VA medical 
examination, the veteran complained of headaches and 
dizziness accompanied by the prodrome with right ear drooping 
and swelling of the temple, but a VA neurological examination 
in February 1996 did not reveal any headaches or neurological 
deficits associated with the veteran's right ear condition.  
The examiner who conducted the August 1999 VA medical 
examination found that the veteran's right ear pain and 
dizziness were caused by the veteran placing his index finger 
through the right external auditory meatus and deep into the 
mastoid cavity, and concluded that this was a normal 
consequence of the creation of so large an external auditory 
meatus and canal/mastoid cavity that would occur in any 
person with the same architectural findings.  The examiner 
found no facial nerve dysfunction and/or labyrinthine 
dysfunction from any surgical intervention of this ear.  The 
examiner found that the veteran had no disease to cause pain, 
dizziness, and/or bleeding from the right ear from time to 
time.  

After consideration of all the evidence, the Board finds that 
the right ear condition is manifested primarily by a history 
of right ear infections and cholesteatoma, diagnostic imaging 
most compatible with significant scarring and soft tissue 
accumulation from prior surgeries, and otitis media.  The 
evidence shows that separate compensable evaluations are in 
effect for tinnitus and bilateral hearing loss, and the 
evidence shows no other right ear impairments or 
complications associated with the right ear condition 
warranting the assignment of additional separate compensable 
evaluations.  

The record does not indicate that the RO found the evidence 
to present such an exceptional or unusual disability picture 
with regard to the right ear condition as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999). 
The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Board does not find circumstances in this case, 
such as marked interference with employment or need for 
hospitalization due to the right ear condition to remand this 
case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.  

The preponderance of the evidence is against the claim for an 
increased evaluation for the right ear infection, right 
cholesteatoma, including the assignment of additional 
separate evaluations for hearing impairment or complications 
associated with this condition, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

An increased evaluation for right ear infection, right 
cholesteatoma, is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

